                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   at CHATTANOOGA

   UNITED STATES OF AMERICA                            )
                                                       )
   v.                                                  )   Case No. 1:18-CR-11
                                                       )
   JERRY WAYNE WILKERSON,                              )   Judge Mattice
   MICHAEL CHATFIELD,                                  )
   KASEY NICHOLSON,                                    )
   BILLY HINDMON, and                                  )
   JAYSON MONTGOMERY                                   )
                                                       )

                                            ORDER

          Before the Court are various Defendants’ Joint Motion to Strike Surplusage from

   the Third Superseding Indictment, [Doc. 165], Amended Joint Motion to Dismiss Count

   178, [Doc. 171], Amended Joint Motion to Dismiss, [Doc. 175], Amended Joint Motion to

   Strike, [Doc. 176], Joint Motion to Dismiss Illegal Remuneration Counts, [Doc. 196], and

   Joint Motion for Bill of Particulars, [Doc. 167].

          For the reasons stated herein, those Defendants’ Motions to Dismiss, [Docs. 171,

   175, 196] will be DENIED. Defendants' Amended Joint Motion to Strike [Doc. 176] will

   be DENIED. Defendants Chatfield, Nicholson, and Hindmon's Motion to Strike

   Surplusage, [Doc. 165], will be GRANTED in part and DENIED in part. Defendants’

   Joint Motion for Bill of Particulars, [Doc. 167], will be DENIED. For case management

   purposes, the outstanding motions in limine, [Docs. 95, 96, 97, 107, 117, 161, 162, 163,

   169, 170, 172, 173], will be DENIED without prejudice and with leave to refile at

   an appropriate time.




                                      -1-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 1 of 20 PageID #: 1279
      I.        ANALYSIS

           In the Third Superseding Indictment, the Government charges Defendants with

   one-hundred-seventy-eight separate counts. [See Doc. 131]. Those counts include charges

   against various Defendants for health care fraud (18 U.S.C. § 1347), conspiracy to commit

   the same (18 U.S.C. § 1349), wire and mail fraud (18 U.S.C. §§ 1341, 1343), the payment

   or receipt of illegal remunerations (42 U.S.C. § 1320a-7b(b)(1)–(2)), aggravated identity

   theft (18 U.S.C. § 1028A), money laundering (18 U.S.C. § 1957), and conspiracy to defraud

   the United States through money laundering (18 U.S.C. § 371). [Id.].

           In Defendants' various motions to dismiss and strike the indictment they claim, in

   sum, that the Third Superseding Indictment contains both too many and too few

   allegations. That is, Defendants primarily claim the Government has failed to sufficiently

   allege relevant facts to support the crimes that have been charged. In addition,

   Defendants claim some counts in the indictment are multiplicitous and duplicitous.

   Defendants further argue that the Third Superseding Indictment has too many irrelevant

   pled facts that will have a prejudicial effect on them at trial and, as a result, they seek to

   have supposedly superfluous portions stricken. Because the motions to dismiss are

   potentially dispositive, the Court starts there.

           A.     Defendants’ Motions to Dismiss

           Federal Rule of Criminal Procedure 7(c)(1) requires indictments to contain “a

   plain, concise, and definite written statement of the essential facts constituting the offense

   charged.” When a defendant moves to dismiss an indictment as lacking “specificity” or

   otherwise failing to “state an offense,” Fed. R. Crim. P. 12(b)(3)(B)(iii), (v), the applicable

   standard is straightforward:




                                      -2-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 2 of 20 PageID #: 1280
          [A]n indictment is sufficient if it, first, contains the elements of the offense
          charged and fairly informs a defendant of the charge against which he must
          defend, and, second, enables him to plead an acquittal or conviction in bar
          of future prosecutions for the same offense. It is generally sufficient that an
          indictment set forth the offense in the words of the statute itself, as long as
          those words of themselves fully, directly, and expressly, without any
          uncertainty or ambiguity, set forth all the elements necessary to constitute
          the offen[s]e intended to be punished. Undoubtedly the language of the
          statute may be used in the general description of an offen[s]e, but it must
          be accompanied with such a statement of the facts and circumstances as will
          inform the accused of the specific offen[s]e, coming under the general
          description, with which he is charged.

   United States v. Lee, 919 F.3d 340, 349 (6th Cir. 2019) (quoting Hamling, 418 U.S. at

   117–18). To reiterate, it is “generally sufficient” if “an indictment [] recites [the] statutory

   language in describing the offense” (e.g., simply stating that on or about a particular date

   defendant “knowingly or intentionally” “possess[ed]” a particular controlled substance

   “with the intent to … distribute” it). United States v. Hudson, 491 F.3d 590, 593 (6th Cir.

   2007) (quoting Hamling, 418 U.S. at 117). But more is needed if a mere recital of statutory

   elements does not “fully and unambiguously” state all the required elements of the offense

   or “inform the accused of the specific offense.” United States v. McAuliffe, 490 F.3d 526,

   531 (6th Cir. 2007) (emphasis added) (quoting United States v. Superior Growers

   Supply, Inc., 982 F.2d 173, 176 (6th Cir. 1992)). In such a case, the indictment “must

   descend to particulars.” United States v. Cruikshank, 92 U.S. 542, 544 (1875).

          If an indictment alleges facts beyond mere recitation of statutory elements, the

   issue is whether those allegations are sufficiently particular—i.e., not too conclusory—and

   whether the well-pled facts indicate actions that actually constitute the crimes charged.

   The sufficiency standard in the criminal context is “notice.” United States v. Grant, 850

   F.3d 209, 214 (5th Cir. 2017) (“An indictment is intended to provide notice to the

   defendant that allows [her] to intelligently consider [her] defense or plea”). An indictment



                                      -3-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 3 of 20 PageID #: 1281
   need not allege facts that make a crime “plausible,” rather it need only “fairly inform[] a

   defendant of the charge against which he must defend, and … enable[] him to plead an

   acquittal or conviction in bar of future prosecutions for the same offense.” Hamling, 418

   U.S. at 117. That an indictment could have been more specific is inconsequential; that is

   almost always the case.

                1.     Health Care Fraud and Conspiracy to Commit Health Care
                       Fraud

         The crux of the Defendants’ assault on the indictment regards the counts for health

   care fraud and conspiracy to commit health care fraud. [Doc. 175]. Defendants argue that

   the Third Superseding Indictment’s allegations are insufficient because they do not allege

   that Defendants, as the “marketers” of pharmaceuticals, committed the crime of health

   care fraud or otherwise conspired to commit that crime. In sum, Defendants point out

   that the indictment alleges that it was “healthcare professionals,” not them, who

   prescribed Defendants’ customers the medications they sold, that pharmacies dispensed

   those medications pursuant prescriptions and billed insurance companies accordingly,

   and that the billing pharmacies were responsible for ensuring compliance with insurance

   deductibles, co-insurance, and the collection co-payments upon submitting a claim.

   Defendants assert not only that the indictment alleges that these actions or omissions

   were committed by others, but that they actually lacked the de jure authority to take those

   actions. In other words, they claim “there is no showing that the defendants were in legal

   control of the circumstances.” [Id. ¶ 7]. As a result, Defendants argue the Third

   Superseding Indictment fails to allege they committed the offense of health care fraud.




                                      -4-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 4 of 20 PageID #: 1282
                        a.     Application

          Title 18 Section 1347(a) of the United States Code, which defines the health care

   fraud offense charged here, states in relevant part:

          Whoever knowingly and willfully executes, or attempts to execute, a scheme
          or artifice--

                 (1) to defraud any health care benefit program; or

                 (2) to obtain, by means of false or fraudulent pretenses,
                 representations, or promises, any of the money or property owned
                 by, or under the custody or control of, any health care benefit
                 program,

          in connection with the delivery of or payment for health care benefits, items,
          or services, shall be fined under this title or imprisoned not more than 10
          years, or both.

          “To obtain a conviction for health care fraud under 18 U.S.C. § 1347, the

   Government is required to prove beyond a reasonable doubt that [the defendant]: ‘(1)

   knowingly devised a scheme or artifice to defraud a health care benefit program in

   connection with the delivery of or payment for health care benefits, items, or services; (2)

   executed or attempted to execute this scheme or artifice to defraud; and (3) acted with

   intent to defraud.’” United States v. Martinez, 588 F.3d 301, 314 (6th Cir. 2009) (quoting

   United States v. Hunt, 521 F.3d 636, 642 (6th Cir. 2008)).

          In their focus on the alleged actions of healthcare professionals, Defendants skip

   over a host of allegedly dishonest acts they allegedly performed as part of the “scheme.”

   The indictment alleges, for instance, that Defendants told customers that they were being

   prescribed marketed medications as part of “an evaluation, trial or study,” allegedly as a

   cover for why the customers would receive compensation “as an inducement” for signing

   up. [Doc. 131 ¶¶ 2, 11]. Defendants also allegedly misrepresented to customers that they

   would be not be subject to a co-payment upon receiving the medications. [Id. ¶ 2]. More


                                      -5-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 5 of 20 PageID #: 1283
   troubling, Defendants would “occasionally” skip this whole charade and allegedly use a

   customer’s identification “to obtain prescriptions without the customer’s authorization or

   knowledge.” [Doc. 131 ¶ 10].

          Section 1347 proscribes one from executing a scheme to “obtain, by means of false

   or fraudulent pretenses,” money owned or controlled by a “health care benefit program.”

   18 U.S.C. § 1347(a). The statute makes no distinction between misrepresentations made

   directly to a health care benefit program or those made to beneficiaries who are defrauded

   into claiming benefits. In addition, Defendants “and others” would enroll in health

   insurance plans specifically to obtain benefits to pay for Defendants’ marketed

   medications in order to further profit from the scheme.

          Despite the aforementioned allegations, Defendants assert, “[t]he Indictment fails

   to allege in any manner how the defendants misrepresented anything or misled anyone

   in order to deceive.” [Doc. 175 at ¶ 17 (emphasis in original)]. The Court disagrees. As the

   referenced allegations show, that assertion is patently wrong. The aforementioned actions

   were allegedly fraudulent as well as “knowingly and intentionally” committed to defraud

   or otherwise obtain money from a “health care benefits program.” Thus, the indictment

   does allege that Defendants misrepresented facts. More importantly, the allegations fairly

   put Defendants on notice as to the substance of the Government’s accusations.

          Contrary to Defendants’ claim that the Third Superseding Indictment fails to

   sufficiently plead that they committed health care fraud, the Court finds that the

   indictment does sufficiently allege health care fraud. Accordingly, Defendants Joint

   Motion to Dismiss [Doc. 175] is hereby DENIED in that regard.

          Further, Defendants argue that the reasoning above warrants dismissal of the

   counts related to conspiracy to commit health care fraud. [Doc. 175 at ¶ 30]. Defendants’


                                      -6-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 6 of 20 PageID #: 1284
   joint motion to dismiss the conspiracy to commit health care fraud claims on this basis is

   also DENIED for the reasons already stated. See, e.g., United States v. Superior

   Growers, 982 F.2d 173, 176 (6th Cir. 1992) (“‘an indictment for conspiring to commit an

   offense’ [need not] ‘allege with technical precision the elements essential to the

   commission of the offense which is the object of the conspiracy’” because “the essence of

   conspiracy is an agreement to commit and illegal act, not its accomplishment” (quoting

   United States v. Reynolds, 762 F.2d 489, 494 (6th Cir. 1985))).

                        b.     Duplicity

          After reviewing the indictment, the Court raised sua sponte the issue of whether

   the healthcare fraud counts were duplicitous. [See Doc. 200]; see, e.g., United States v.

   Savoires, 430 F.3d 376, 381 (6th Cir. 2005) (holding that it was plain error not to address

   a duplicitous count in an indictment). At a hearing on the pending motions on August 12,

   2019, Defendants moved to dismiss the indictment on this basis, and Defendants further

   argued the wire and mail fraud claims likewise should be dismissed without the

   foundation of the duplicitous healthcare fraud counts.

          Title 18 United States Code Section 1347 makes it a crime for one to “execute[], or

   attempt[] to execute, a scheme or artifice …” to “defraud” or “obtain … money or property”

   from a “any health care benefit program … in connection with the delivery of or payment

   of health care benefits." It is the execution of a health care fraud scheme, then, that is a

   crime under the statute. A scheme unexecuted does not amount to a crime. A single

   "scheme" can, of course, have multiple executions, and in those situations the

   Government may charge each execution as a separate count of health care fraud.

          The Government's Third Superseding Indictment charges Defendants each with a

   singular substantive count of health care fraud. The indictment alleges Defendants


                                      -7-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 7 of 20 PageID #: 1285
   generally “executed” their scheme in at least ten distinct ways, and that is purportedly not

   even an exhaustive list. The Government "concedes" that, of these various methods of

   execution, "the Third Superseding Indictment … does not specify 'which execution of the

   scheme will be used'" in its prosecution. [Doc. 207 at 8]. The Government as a result has

   charged each of the five Defendants with broadly executing the alleged scheme in one of

   at least ten ways at various times during a period of many years without "singling out one

   particular claim as the one for which liability will be imposed." United States v. Kirkham,

   129 F. App'x 61, 69 (5th Cir. 2005). The Third Superseding Indictment is necessarily

   duplicitous as a result. Id. The question, then, is how such duplicity should be remedied.

   Defendants argue that the indictment should be dismissed. The Government claims that

   the duplicity can be cured through a jury instruction.

          "The overall vice of duplicity is that the jury cannot in a general verdict render its

   findings on each offense, making it difficult to determine whether a conviction rests on

   only one of the offenses or both." United States v. Duncan, 850 F.2d 1104, 1108 n.4 (6th

   Cir. 1988). The resulting "primary concern" regarding a duplicitous indictment "is that a

   defendant may be deprived of his right to a unanimous jury verdict." United States v.

   Kakos, 483 F.3d 441, 443 (6th Cir. 2007) (citing Savoires, 430 F.3d at 380). "That is, a

   jury might return a guilty verdict on the single count submitted to them without all twelve

   jurors agreeing that the defendant committed either of the offenses charged within that

   count." Id. "Other adverse effects on a defendant 'may include improper notice of the

   charges against him, prejudice in the shaping of evidentiary rulings, in sentencing, in

   limiting review on appeal, [and] in exposure to double jeopardy.'" Id. (quoting Duncan,

   850 F.2d at 1108 n.4).




                                      -8-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 8 of 20 PageID #: 1286
          Federal Rule of Criminal Procedure 7(c) holds, however, that the prosecution in a

   single count “may allege … that the defendant committed [the offense] by one or more

   specified means." Nor is dismissal the only cure for a duplicitous indictment. United

   States v. McCafferty, No. 1:10CR387, 2011 WL 933771, at *10 (N.D. Ohio Mar. 16, 2011).

   Dismissal often "is not the proper remedy," United States v. Robinson, 651 F.2d 1188,

   1194 (6th Cir. 1981), particularly "when a less drastic ruling will suffice." United States v.

   Goodman, 285 F.2d 378, 380 (5th Cir. 1960). Typically, a "[p]roper jury instruction can

   mitigate the risk of jury confusion and alleviate the doubt that would otherwise exist as to

   whether all members of the jury had found the defendant guilty of the same offense."

   Kakos, 483 F.3d at 443.

          The Court finds the duplicitous counts are remediable without dismissal. A better

   solution is a careful jury instruction and potentially issuing a "special verdict form[]" or

   interrogatory to ensure that the jury's vote, whether finding guilt or acquittal, is

   unanimous as to the facts regarding the particular count in question. McCafferty, 2011

   WL 933771, at *10.

                 2.     Illegal Remuneration Counts and Multiplicity Arguments

          Defendants next claim that the Third Superseding Indictment’s counts for paying

   or receiving illegal remunerations, brought under 42 U.S.C. § 1320a-7b(b)(1) and (2), are

   multiplicitous with the health care fraud counts, that the allegations are “immaterial,” and

   that the operative indictment does not allege that Defendants had sufficient control of the

   “patient referral stream” to violate the statute.

                        a.     Multiplicity

          Defendants claim that because the illegal remuneration counts and health care

   fraud claims can both be based on misrepresentations regarding kickbacks, multiplicity


                                      -9-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 9 of 20 PageID #: 1287
 results when a health care fraud claim and illegal remuneration claim rely on the same

 conduct. [Docs. 175 ¶¶ 31–34, 196]. Although it is unclear on which execution of the

 alleged scheme the Government is proceeding, see supra, the indictment does allege that

 Defendants were “concealing” that they were “receiving a commission based upon a

 percentage of the amount that the pharmacy was able to bill the health insurance provider

 or TRICARE for such prescriptions.” [Doc. 131 ¶ 11]. If the Government’s health care fraud

 counts are based on this conduct, which also is being prosecuted as illegal remuneration,

 Defendants are correct the counts are multiplicitous. See United States v. Ogba, 526 F.3d

 214, 233 n.42 (5th Cir. 2008) (holding “if [defendant’s] healthcare fraud conviction were

 based entirely on proof of his receipt of kickbacks, which he did dishonestly, then a

 conviction for illegal remuneration is a lesser included offense of healthcare fraud”).

        However, the Government has alleged facts beyond misrepresentations regarding

 kickbacks, and it can pursue the health care fraud claims without reliance on conduct

 related to “concealing” the alleged kickbacks. This would cure any multiplicity. See Ogba,

 526 F.3d at 235 (“if a jury convicted [defendant] on other types of fraud, unrelated to

 illegal remuneration, and the court sentenced [defendant] based on that conviction, there

 is no double jeopardy”).

        But in any event, even if these claims were multiplicitous, it does not require the

 dismissal of the indictment. The Government may submit a multiplicitous indictment to

 the trier of fact. United States v. Nickl, 427 F.3d 1286, 1301 (10th Cir. 2005). If a

 defendant is convicted on two multiplicitous counts, the Court is instructed to “enter

 judgment on only one count” at sentencing. United States v. York, No. 94-3655, 59 F.3d

 172 (Table), 1995 WL 369319, at *3 (6th Cir. 1995) (citing Ball v. United States, 470 U.S.

 856, 865 (1985)). Indeed, that is the preferred remedy. See United States v. Throneburg,


                                    -10-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 10 of 20 PageID #:
                                   1288
 921 F.2d 654, 657 (6th Cir. 1990) (“the only remedy consistent with the congressional

 intent is for the district court, where the sentencing responsibility resides, to exercise its

 discretion to vacate one of the underlying convictions”). Accordingly, Defendants’ joint

 motion on this issue, [Doc. 175], and Motion to Dismiss Illegal Remuneration Counts,

 [Doc. 196], is hereby DENIED.

                      b.      Materiality

        Next, relying on False Claim Act cases, Defendants argue that the indictment fails

 to allege that misrepresentations related to the kickbacks were “material.” [Doc. 175 ¶ 39].

 But when materiality is an element of a crime, the indictment need not specifically allege

 materiality if the “concept of materiality” is encompassed by the indictment.” United

 States v. Lazar, No. 04-20017-DV, 2005 WL 8157021, at *3 (W.D. Tenn. Mar. 15, 2005)

 (quoting United States v. Cooper, 283 F. Supp. 2d 1215 (D. Kan. 2003)), report and

 recommendation adopted, No. 04-20017-DV, 2005 WL 8157025. Regardless, the Court

 finds that materiality is not even an element of the Anti-Kickback Statute charges.

        As mentioned, Defendants rely entirely upon False Claims Act cases regarding

 kickbacks paid or received in relation to Medicare and Medicaid claims. [Doc. 175, at 38].

 The question in those cases is whether or not an alleged misrepresentation or omission

 regarding the kickbacks are “material” to the government’s payment of benefits. The Anti-

 Kickback Statute, by contrast, makes it a crime to pay or receive a kickback even if done

 “overtly.” 42 U.S.C. § 1320a-7b(b). In other words, a person is criminally liable under that

 statute if he even receives or pays a kickback and truthfully advertises it to the world (i.e.,

 no misrepresentation). See id. The act of paying or receiving a kickback is a crime, no

 misrepresentation needed. Id. Given that, it is unclear as to what must be “material,” and

 the Court therefore finds that Defendants’ reliance on False Claims Act cases is misplaced.


                                    -11-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 11 of 20 PageID #:
                                   1289
                      c.     Control

        Defendants next argue that they lacked “functional control” of the “patient referral

 stream” because they are not healthcare providers or pharmacists. If they allegedly paid

 or received a kickback, they argue, it was not as a result of “referring an individual.”

        A defendant need not be a physician or other healthcare provider to violate the

 Anti-Kickback Statute. United States v. Vernon, 723 F.3d 1234, 1254 (11th Cir. 2013). To

 the extent Defendants argue that they had no de facto control over the “patient referral

 stream,” the Court finds that argument relates to factual issues and is thus not properly

 considered on a motion to dismiss an indictment. The Third Superseding Indictment

 alleges that Defendants willfully received or paid kickbacks for referring patients.

 Whether this is true is currently irrelevant. The indictment further lists the dates from

 which these alleged particular kickbacks occurred. The Court finds these allegations give

 Defendants notice of the Government’s accusations, and are therefore sufficiently pled.

 Accordingly, the Joint Motion to Dismiss the illegal remuneration counts is DENIED.

               3.     Wire and Mail Fraud Counts

        Defendants next argue that the indictment insufficiently alleges wire and mail

 fraud because it does not plead facts showing if or how Defendants “literally ‘caused’ the

 fraudulent” mailing or transmission. [Doc. 175 ¶ 62]. Defendants further argue that the

 indictment does not sufficiently allege intent or knowledge. [Id. ¶¶ 64–66, 68]. The Court

 finds, however, that the Third Superseding Indictment does track the statutory language

 and otherwise recites the necessary elements of mail and wire fraud (including the

 relevant mens rea),1 and includes particulars and lists the alleged mailings and


 1The Court finds that even if the indictment omitted the mens rea, that is not a defect that
 warrants dismissal. See, e.g., United States v. Evans, 892 F.3d 692 (5th Cir. 2018)


                                    -12-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 12 of 20 PageID #:
                                   1290
 transmissions, their substance, and the dates they occurred. Accordingly, the Court finds

 the indictment sufficiently pleads wire and mail fraud. The Joint Motion to Dismiss the

 mail and wire fraud charges on these grounds is DENIED.

               4.     Money Laundering

        In Defendants’ Joint Motion to Dismiss, they argue that because they “did not

 participate in a scheme to defraud and therefore were never engaged in any illegal

 activity” they did not commit the crime of money laundering. [Doc. 175 at ¶ 71]. This

 argument frames the issue as a factual dispute (i.e., essentially Defendants claim “we did

 not do it”). As observed previously, this is improper in a motion to dismiss an indictment.

 To the extent Defendants argue that the failure to sufficiently allege the underlying crimes

 of health care fraud, etc., requires dismissal of the money laundering count, the argument

 currently lacks foundation because the Court has found that those claims are sufficiently

 pled. The motion to dismiss on this basis is likewise DENIED.

               5.     Count 178 – Conspiracy to Commit Money Laundering

        Defendants Billy Hindmon and Jayson Montgomery seek to dismiss Count 178.

 [Doc. 171]. That count alleges Defendants Hindmon and Montgomery “willfully and

 knowingly combine[d], conspire[d], and confederate[d] and agree[d] with each other and

 others … to commit offenses against the United States, that is, to …” launder money, as

 defined by 18 U.S.C. § 1956(a)(1), to conduct mail fraud, wire fraud, and health care fraud.

 [Doc. 131, at 30]. For this count, the Government includes further particulars and

 generally describes the actions constituting the offense. [Id. at 30–33]. Defendants




 (holding that a defendant’s argument that an indictment was insufficient in charging mail
 fraud when it did not specifically allege intent “fail[ed] straight out of the gate” because
 “intent ‘need not be specifically charged in the indictment’”).


                                    -13-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 13 of 20 PageID #:
                                   1291
 Hindmon and Montgomery argue this charge is insufficiently pled, that the indictment

 fails to establish venue, and that the count is multiplicitous. [Doc. 171 at 1].

        First, the indictment sufficiently alleges conspiracy to commit money laundering

 in Count 178 because it tracks the relevant statutory language and the elements of the

 offense and substantive offense. Defendants argue that this is not true because the

 Government does not allege under “the promotion prong of § 1956(a)(1)” that the “money

 was obtained from illegal activity and was conducted with the specific intent to promote

 the carrying on of the health care fraud.” [Id. at 3]. Defendants further claim the

 Government has failed to allege the source of the money used to purchase the money

 orders (the alleged instrumentality of the money laundering) was related to the

 substantive crimes alleged. [Id.]. Defendants arguments are misplaced.

        When an indictment alleges conspiracy, it is “not necessary to describe the

 substantive offense which is the object of the conspiracy with the particularity required in

 an indictment for that offense.” United States v. De Sapio, 299 F. Supp. 436, 445

 (S.D.N.Y. 1969) (applying 18 U.S.C. § 371). The Third Superseding Indictment tracks the

 statutory language and required elements for a conspiracy pursuant to § 371 and it

 includes particulars of the offense and cites relevant overt acts. It also tracks the language

 of the substantive offense of money laundering. Count 178 is therefore sufficiently pled.

        Defendants argue Count 178 for conspiracy to commit money laundering is

 multiplicitous, but the operative indictment does not charge them with the underlying

 crime of money laundering.2 In any event, if money laundering were charged in addition

 to the alleged conspiracy, there would be no issue. "It is elementary that a conspiracy may


 2 Only Defendants Wilkerson and Chatfield were charged with substantive money
 laundering. [See Doc. 131 ¶¶ 28-29].


                                    -14-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 14 of 20 PageID #:
                                   1292
 exist and be punished whether or not the substantive crime ensues, for the conspiracy is

 a distinct evil, dangerous to the public, and so punishable in itself." Salina v. United

 States, 522 U.S. 52, 65 (1997); United States v. Myers, 854 F.3d 341, (6th Cir. 2017).

       It seems that Defendants argue that the count is multiplicitous because it allegedly

 involved "proceeds" from the health care fraud and wire and mail fraud counts. The Court

 disagrees. See Myers, 854 F.3d at 356 (holding conspiracy to launder money and a

 conspiracy pursuant to § 371 to transport stolen vehicles in interstate commerce were not

 duplicitous). It is settled law that conspiracy generally (and § 371 specifically) can be

 charged alongside substantively related crimes. See id.

       In addition to this argument, Defendants also argued at the August 12th hearing

 that the conspiracy in Count 178 is multiplicitous with the overall healthcare fraud

 conspiracy. This argument is colorable, see, e.g., United States v. Meda, 812 F.3d 502,

 508 (6th Cir. 2015), but it appeared the Government did not have an opportunity to

 prepare and respond to the specific argument in an informed manner. Due to this and the

 fact that multiplictous counts are best remedied at sentencing (see Throneburg, 921 F.3d

 at 657) the Court defers ruling on the merits of that argument now.

       Defendants' venue arguments fail. Defendants cite the money laundering

 conspiracy statute to argue that venue is not proper in the Eastern District of Tennessee.

 Even if that were the correct venue statute, which it is not, venue would be proper here

 because venue for an alleged conspiracy is proper wherever overt acts in furtherance of a

 conspiracy are committed. Myers, 854 F.3d at 354 (applying 18 U.S.C. § 1956(i)(2)). That

 general rule regarding conspiracy applies to Defendants' charges under § 371. See id.; see

 also United States v. Scott, 37 F.3d 1564, 1580 (10th Cir. 1994) (applying the general rule




                                    -15-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 15 of 20 PageID #:
                                   1293
 to a § 371 case). As such, the Court finds venue for Count 178 (as alleged) is proper

 here. Accordingly, Defendants’ Motion to Dismiss Count 178 is DENIED.

        B.     Defendants’ Motions to Strike

        In addition to their motions to dismiss, Defendants filed a Motion to Strike the

 Third Superseding Indictment. [Doc. 165]. Therein, Defendants seek to strike language

 regarding the purposes of compounded medicines and “scare quotes.” [See id.].

        The indictment contains a definition of compounding pharmacies that Defendants

 argue contains partially superfluous and prejudicial instructions. The entirety of the

 definition, with the portion sought to be struck in italics, reads as follows:

        “Compounding” is a practice in which a licensed pharmacist, a licensed
        physician, or, in the case of an outsourcing facility, a person under the
        supervision of a licensed pharmacist, combines, mixes, or alters ingredients
        of a drug or multiple drugs to create a drug tailored to the needs of an
        individual patient. “Compounding pharmacies” are businesses that
        specialize in creating compounded medications. Compounded drugs may
        be prescribed when other available drugs do not meet the health needs of
        a particular patient. For example, if a patient is allergic to a specific
        ingredient in an otherwise available medication, such as a dye or a
        preservative, a compounded drug can be prepared excluding the
        substance that triggers the allergic reaction. As another example,
        compounded drugs may also be prescribed when a patient cannot
        consume a medication by traditional means, such as an elderly patient or
        child who cannot swallow a pill and needs the drug in a liquid form that is
        not otherwise available.

 Defendants argue that the latter part of this definition is superfluous and prejudicial. The

 Court finds it is neither.

        Listing the purpose and examples of uses for compounding pharmacies is not

 irrelevant. The Government alleges Defendants engaged in selling unnecessary

 medications. Giving examples of necessary uses of compounding drugs is unquestionably

 relevant. Defendants argue, however, that the portions are prejudicial because there are

 other uses for compounding drugs not mentioned in the indictment. Defendants claim,


                                    -16-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 16 of 20 PageID #:
                                   1294
 for instance, that compounded drugs can be used when there is a drug shortage or to add

 flavor to “liquid medication for children.” [Doc. 166 at 3].

        True that may be, but listing some examples of the uses of compounded drugs and

 not others is not prejudicial to Defendants. At trial, Defendants will be permitted to

 present other legitimate uses for compounded drugs, and the trier of fact will be

 instructed that the indictment is not proof, much less exclusive proof. Further, the

 indictment notes that the listed examples are just that, examples. The definition does not

 purport to be exhaustive. Accordingly, as to the first motion to strike, [Doc. 165], this

 portion is DENIED in part.

        Defendants also seek to strike quotation marks around certain language in the

 Third Superseding Indictment. In the second paragraph of the indictment, the

 Government alleges that Defendants “sometimes informed the customers that they would

 be compensated for participating in a ‘study,’ ‘trial,’ or an ‘evaluation’ regarding the

 medications.” [Doc. 131 ¶ 2]. Defendants assert the quotation marks around study, trial,

 and evaluation are scare or sneer quotes. [Doc. 166, at 5]. The Government concedes that

 while removing other quotation marks in the indictment it inadvertently “missed these

 quotes” but had otherwise intended to remove them. [Doc. 179, at 6].

        Nonetheless, the Government maintains the aforementioned quotes are not scare

 or sneer quotes. [Id.]. The Court finds given that their presence is an admitted mistake,

 whether or not the quotes are actually sneer or scare quotes is irrelevant. The quotation

 marks around these words will be struck from the indictment. Accordingly, Defendants’

 motion to strike the Third Superseding Indictment, [Doc. 165], on this ground will be

 GRANTED in part, and the Government is ORDERED to file an Amended Third

 Superseding Indictment with the relevant quotation marks omitted.


                                    -17-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 17 of 20 PageID #:
                                   1295
        Finally, in their Amended Joint Motion to Strike, [Doc. 176], Defendants argue that

 some counts related to illegal remunerations contain superfluous information because it

 lists transactions alleged as representing "a portion of which" was attributable to

 actionable kickbacks related to TRICARE along with other amounts not subject to the

 Anti-Kickback statute. Defendants claim this is "inaccurate, and unnecessarily

 prejudicial." [Id. ¶ 10]. The Court finds these allegations are not inaccurate since it

 accurately alleges that only "a portion" of the pled transactions are attributable to a

 "Federal health care program." Further, it is not enough for an allegation to be prejudicial.

 It has to be both irrelevant and prejudicial. United States v. Kemper, 503 F.2d 327, 329

 (6th Cir. 1974) (holding motions to strike are only proper "when an indictment contains

 nonessential allegations that could prejudicially impress the jurors").

        Generally, "if the language in the indictment is information which the government

 hopes to properly prove at trial, it cannot be considered surplusage no matter how

 prejudicial it may be (provided, of course, it is legally relevant). United States v. Moss, 9

 F.3d 543, 550 (6th Cir. 1993) And "[t]he concept of relevancy within an indictment is

 broad." United States v. Paulus, No. 0:15-CR-15-DLB-EBA-1, 2015 WL 13735785, at *3

 (E.D. Ky. Nov. 25, 2015). Allegations need only be "generally relevant to the overall

 scheme charged in the indictment." Id. Including "background" information falls within

 the scope of relevancy under this standard. Id.

        Accordingly, the Court finds the indictment listing entire transactions, including

 nonactionable amounts, is relevant and thus cannot be stricken even if prejudicial. It is

 important to remember that the "showing required under Rule 7 'is a rather exacting

 standard, and only rarely has surplusage been ordered stricken.'" United States v. Davis,




                                    -18-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 18 of 20 PageID #:
                                   1296
 714 F. Supp. 853, 866 (S.D. Ohio 1988). Accordingly, Defendants Amended Joint Motion

 to Strike [Doc. 176] is DENIED.

          C.     Joint Motion for Bill of Particulars

          A bill of particulars serves to “inform the defendant of the nature of the charge

 against him with sufficient precision to enable him to prepare for trial, to avoid or

 minimize the danger of surprise at the time of trial, and to enable him to plead his

 acquittal or conviction in bar of another prosecution for the same offense” when the

 existing indictment is too vague to suffice. United States v. Birmley, 529 F.2d 103, 108

 (6th Cir. 1976). As discussed above, the Court has concluded that the indictment

 sufficiently apprises Defendants of the charges against them and the conduct upon which

 those charges are based. Accordingly, a bill of particulars is not warranted. The Joint

 Motion for Bill of Particulars, [Doc. 167], is hereby DENIED.

    II.        CONCLUSIONS

          Accordingly, and for the reasons discussed herein:

    •     Defendants' Amended Joint Motion to Dismiss, [Doc. 175], is hereby DENIED;

    •     Defendants’ Joint Motion to Dismiss Illegal Remuneration Counts, [Doc. 196], is

          likewise DENIED;

    •     Defendants' Amended Joint Motion to Dismiss Count 178, [Doc. 171], is DENIED;

    •     Defendants’ Joint Motion to Strike Surplusage from the Third Superseding

          Indictment, [Doc. 165], is DENIED in part and GRANTED in part; the

          Government is ORDERED to file an Amended Third Superseding Indictment

          according to the instructions herein;

    •     Defendants' Amended Joint Motion to Strike, [Doc. 176], is DENIED;




                                    -19-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 19 of 20 PageID #:
                                   1297
    •   Defendants’ Joint Motion for Bill of Particulars, [Doc. 167], is hereby DENIED;

        and

    •   The motions in limine, [Docs. 95, 96, 97, 107, 117, 161, 162, 163, 169, 170, 171, 172,

        173], are hereby DENIED WITHOUT PREJUDICE and with leave to refile

        at an appropriate time.




        SO ORDERED this 9th day of September, 2019.




                                                      ___/s/Harry S. Mattice, Jr._ ___
                                                           HARRY S. MATTICE, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                    -20-
Case 1:18-cr-00011-HSM-CHS Document 242 Filed 09/09/19 Page 20 of 20 PageID #:
                                   1298
